Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Rejections

1.      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



2.     The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.     Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9914819 Park. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims of Park make obvious the instantly claimed inventions. Note that patented claims 1 and 2 recite methods which result in the instantly claimed core-free thermoplastic polyurethane yams, noting the patented, claimed “for producing a core-free thermoplastic polyurethane yarn”. The patented claimed silica has the instantly claimed particle size. The process of making the .
     The instant claim 2 does not require the scrap polyurethane to be chosen.  The instant claim 2 only further describes the scrap polyurethane.  The instant claim 2 is therefore encompassed by the core-free thermoplastic urethane yarns of the patented claims.  In any event, it is not seen that the particulars of the instant claim 2 define the yarn of the instant claim 2 over the yarn of the patented claims.  See MPEP 2113.
     The instant claim 3 relies largely on the processing particulars which materially affect how much breakage occurs.  The yarns of the patented claims are not described as broken.  Fibers are continuous by their nature.  It is not seen that the method limitations of the instant claim 3 define the yarn of the instant claim 3 over that of the patented claims.  See MPEP 2113.
     It is not seen that the method limitations of the instant claims 5 and 6 define the yarn of the instant claims 5 and 6 over that of the patented claims.  See MPEP 2113.


     The patented claims do not recite the instantly claimed amounts of silica though the instantly claimed amounts of silica are encompassed by the patented claim 2.  



     The patented claims do not disclose the amounts and optimization statement of the instant claim 4.

     It would have been obvious to one of ordinary skill in the art to use the instantly claimed amounts of silica of the instant claim 4 as the silica amounts of the patented claims because the patented claim 2 encompasses the instantly claimed amount of silica of the instant claim 4, using amounts of 0.5 to 1.5 phr would have been expected to give lower cost due to lower amounts of silica, lower viscosity, and therefore lower processing cost and easier mixing, which is an optimized high productivity and cost reduction, and the instantly claimed amounts of silica would have been expected to give only predictable results to the yams of the patented claims. 
 
     Though the methods of making the yarns of the instant claims and the patented claims differ, the instant claims are directed to the yarns per se and not the method of making the yarn.  It is .

4.     Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/571429. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the copending claims overlap to the extent that one practicing the instant claims would practice the copending claims and vice versa.

     The amounts of silica of the copending claims 1 and 7 overlap with the instantly claimed amounts of silica of the instant claims 1, 4, and 7 with sufficient specificity to anticipate them. Copending claim 7 gives the instantly claimed amounts of silica including the limitations of the instant claim 4. Copending claim 8 gives the requirements of the instant claim 5. Copending claim 9 gives the same core-free TPU yam as the instant claim 6 even though there are slightly different process limitations in the instant claim 9. Though the methods of making the yarns of the instant claims and the copending claims differ, the instant claims are directed to the yarns per se and not the method of making the yarn. It is not seen that the differences between the claimed methods makes the yarn of the patented claims different from the yarn of the instant claims. See MPEP 2113. It is therefore not seen that the instantly claimed yarns of the instant claims are patentably distinct from the yarns made by the processes of the patented claims.  Thermoplastic polyurethanes necessitate polyol, polyisocyanate, and glycol chain .

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

5.     Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/132642. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the copending claims overlap to the extent that one practicing the instant claims would practice the copending claims and vice versa.

     The copending claims do not require a core and therefore encompass the instantly claimed core-free thermoplastic polyurethane yarns.  The amounts of silica of the copending claim 1 encompasses the instantly claimed amounts of silica of the instant claims 1, 4, and 7.  The instant claim 2 does not require the scrap polyurethane to be chosen.  The instant claim 2 only further describes the scrap polyurethane.  The instant claim 2 is therefore encompassed by the core-free thermoplastic urethane yarns of the patented claims.  In any event, it is not seen that the particulars of the instant claim 2 define the yarn of the instant claim 2 over the yarn of the patented claims.  See MPEP 2113.  The instant claim 3 relies largely on the processing particulars which materially affect how much breakage occurs.  The yarns of the patented claims 
     It is not seen that the method limitations of the instant claims 5 and 6 define the yarn of the instant claims 5 and 6 over that of the patented claims.  See MPEP 2113.
     Copending claim 9 gives the denier requirements of the instant claims. 
     Though the methods of making the yarns of the instant claims and the copending claims differ, the instant claims are directed to the yarns per se and not the method of making the yarn.  It is not seen that the differences between the claimed methods makes the yarn of the patented claims different from the yarn of the instant claims. See MPEP 2113.  It is therefore not seen that the instantly claimed yarns of the instant claims are patentably distinct from the yarns made by the processes of the patented claims.  

      The copending claims do not recite the instantly claimed amounts of silica of the instant claim 4 though the instantly claimed amounts of silica are encompassed by copending claim 1.  

     It would have been obvious to one of ordinary skill in the art to use the instantly claimed amounts of silica of the instant claim 4 as the silica amounts of the copending claims because the major portion of the amounts of silica of copending claim 1 is the instantly claimed amount of silica, using amounts of silica below 0.5 phr would not have been expected to give much improvement in yarn properties from silica reinforcement, using amounts of silica below 1.5 parts per hundred would have been expected to give similar properties to the patented yarn having the upper amount of 3 phr, though with a lower viscosity increase and less silica .


     This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

6.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.     Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2013/0273285 Vedula et al. in view of US Pat. Application Publication No. 2009/0326128 Macossay-Torres.

     The fibers of Vedula do not require the thermoplastic polyurethanes therein to be coated onto the surface of a different polymer, including polyester or nylon. The fibers of Vedula are therefore taken to be “core-free” within the scope of the instant claims.

     The instant claim 2 does not require the scrap polyurethane to be chosen.  The instant claim 2 only further describes the scrap polyurethane.  The cited prior art therefore reads on the instant claim 6 even if it does not use scrap polyurethane.   The instant claim 2 is therefore encompassed by the core-free thermoplastic urethane yarns of the prior art.  In any event, it is not seen that the particulars of the instant claim 2 define the yarn of the instant claim 2 over the yarn of the patented claims.  See MPEP 2113.
     Vedula does not disclose their fibers as breaking during spinning. It is therefore presumed that they do not break during spinning because such breaking would not be tolerated in modern spinning processes.  The yarns of Vedula therefore meet the requirements of the instant claim 3.    
      Vedula, paragraph [0009] and [0059], particularly “TPU”, gives the requirements of the instantly claimed thermoplastic polyurethanes

     Vedula does not disclose the particle size of the silica which may be used therein.



     It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the silica of Vedula having the particle sizes of Macossay-Torres which fall within the scope of the instantly claimed silica particle sizes because Vedula encompasses any particle sizes by not limiting them, Macossay-Torres shows the use of silicas of the instantly claimed particle sizes in similar thermoplastic polyurethane fibers, and the smaller particles would have been expected to give the same properties they contribute to the fibers of Macossay-Torres to the fibers of Vedula. The smaller particle sizes would have been expected to give smaller discontinuities in the polyurethane which makes up the fiber. These smaller discontinuities are expected to make the fibers stronger and less likely to break in the same manner that perforated paper with smaller larger spaced perforations tears less easily than perforated paper having larger, more closely spaced perforations. Therefore, the smaller silica sizes of the cited prior art would have been expected to contribute to the instantly claimed “without thread breaking”. If the threads do not break, greater spinning continuity is possible. The ordinary skilled artisan prior to the instantly claimed inventions would have readily appreciated these things in considering the above cited prior art.



     It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the silica of Vedula in the instantly claimed amounts, including the amounts of the instant claims 1, 4, and 7, because Macossay-Torres, paragraph [0015] shows it to be known to add the instantly claimed amounts of nanosilica to polyurethane fibers, the properties obtained in the fibers of Macossay-Torres with the amounts of nanosilica of Macossay-Torres would have been expected in the fibers of Vedula, and the smaller amounts of Macossay-Torres would have been expected to give fibers with less discontinuities in the polyurethane matrix which would have been expected to make the fibers stronger and less likely to break. The fewer discontinuities are expected to make the fibers stronger and less likely to break in the same manner that perforated paper with fewer perforations tears less easily than perforated paper having more perforations. Therefore, the smaller amounts of silica of the cited prior art would have been expected to contribute to the instantly claimed “without thread breaking”. If the threads do not break, greater spinning continuity is possible. The ordinary skilled artisan prior to the instantly claimed inventions would have readily appreciated these things in considering the above cited prior art.  It is not seen that the method steps of the instant claims 1, 2, 3, 5, and 6 give a patentably distinct core-free thermoplastic polyurethane yam from that of the cited prior art. The instant claims 1, 2, 3, 5, and 6 are directed to the yarn per se and not the method of making it. It is not seen that the method steps of the instant claims 1, 2, 3, 5, and 6 make a yam that is patentably distinct from the yarn made by the prior art processes. See MPEP 2113.

s 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2013/0273285 Vedula et al. in view of US Pat. Application Publication No. 2009/0326128 Macossay-Torres, as applied to claims 1-7 in paragraph 7 above, further in view of US Pat. No. 8415430 Kuhn et al.

     The discussion of paragraph 7 above is repeated here.

     Vedula and Macossay-Torres do not disclose adding the silica in the masterbatches of the instant claims 5 and 6 though the method of this combination of references discussed in paragraph 6 above is otherwise the method of the instant claims 5 and 6.

     It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to perform the fiber making, i.e. yarn making, steps of Vedula in view of Macossay-Torres using the masterbatching steps of the instant claims 5 and 6 because Vedula in view of Macossay-Torres discloses the addition of additives including silica but does not disclose adding silica from a masterbatch, Kuhn shows addition of nanosilica (Kuhn, column 1, lines 45-50, column 11, lines 43-45, column 13, lines 20-25, column 14, lines 10-13 and 36-39, noting the particle sizes of Tables 1,3, and 4) to polymers, including thermoplastic polyurethanes (Kuhn, column 1, lines 9-13 and column 6, lines 36-37) via masterbatching to be a known method for adding nanosilica to thermoplastic polymers at column 12, lines 19-21, and the benefits of masterbatching of Kuhn would have been expected in the fiber forming processes of Vedula in view of Macossay-Torres.


9.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762